tcmemo_2001_313 united_states tax_court sybil m smith petitioner v commissioner of internal revenue respondent docket no filed date william burwell sellers for petitioner linda j wise for respondent memorandum findings_of_fact and opinion cohen judge this is a proceeding commenced under section based on respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for and with respect to joint returns filed with hugh v smith jr h smith petitioner has now conceded that she is not entitled to relief for because she was not a party to a - joint_return for that year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in albertville alabama at the time that she filed the petition from date until date petitioner was married to h smith h smith was a lawyer on date petitioner and h smith filed a joint federal_income_tax return for on which they reported a tax_liability of dollar_figure no part of that liability was paid at the time of filing of the return audit of the return commenced in date during petitioner was employed at bullock county hospital as a nurse on date petitioner and h smith filed a joint federal_income_tax return for on which they reported a tax_liability of dollar_figure no payments were made or credited at the time of filing of the return on date assessments were made for the tax reported on the return of dollar_figure for an estimated_tax penalty dollar_figure fora failure to pay penalty and dollar_figure for accrued interest collection costs of dollar_figure were assessed on date on - date a deficiency in the amount of dollar_figure was assessed based on a defaulted notice_of_deficiency no payments were made on the account prior to date petitioner originally sought administrative relief from the internal_revenue_service under prior sec_6013 for respondent determined that petitioner was entitled to relief from liability with respect to a deficiency determined for that year but not with respect to the tax reported on the return but not paid and penalties relating thereto when sec_6015 was adopted in repealing sec_6013 petitioner’s claim was reconsidered under the new code section petitioner through her counsel was invited to supply additional information that would be relevant under sec_6015 no further information was provided ina notice of final_determination sent date respondent determined that petitioner was entitled to the partial relief for described above respondent further determined that petitioner had not shown that she met the requirements of sec_6015 or c for and that she did not file a joint_return for petitioner had not claimed relief under sec_6015 and no determination was made specifically referring to that section at the time of trial in date the original returns filed by petitioner and h smith for and were no longer available q4e- opinion the above findings_of_fact are sparse the record in this case does not include either the tax returns for the years in issue or the notices of deficiency and therefore we cannot determine the nature of the adjustments leading to the deficiencies and unpaid taxes and whether they are solely attributable or allocable to h smith sec_6015 provides in pertinent part as follows sec_6015 relief from joint_and_several_liability on joint_return b procedures for relief from liability applicable to all joint filers --- in general ---under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had _ no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and --- - eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement apportionment of relief --if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent that such liability is attributable to the portion of such understatement of which such individual did not know_and had no reason to know understatement ---for purposes of this subsection the term understatement has the meaning given to such term by sec_6662 d a c procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under section d burden_of_proof --except as provided in subparagraph a ii or c of paragraph each individual who elects the application of this subsection shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual blection --- a individuals eligible to make election --- in general --an individual shall only be eligible to elect the application of this subsection if-- i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint_return was filed at any time during the 12-month_period ending on the date such election is filed certain taxpayers ineligible to elect --if the secretary demonstrates that assets were transferred between individuals filing a joint_return as part of a fraudulent scheme by such individuals an election under this subsection by either individual shall be invalid and sec_6013 shall apply to the joint_return b time for election ----an election under this subsection for any taxable_year may be made at any time after a deficiency for such year is asserted but not later than years after the date on which the secretary has begun collection activities with respect to the individual making the election c brlection not valid with respect to certain deficiencies --if the secretary - jj - demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise toa deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress d allocation of deficiency --for purposes of subsection c -- in general --the portion of any deficiency on a joint_return allocated to an individual shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under paragraph bears to the net amount of all items taken into account in computing the deficiency separate treatment of certain items - if a deficiency or portion thereof is attributable to-- a the disallowance of a credit or b any_tax other than tax imposed by sec_1 or required to be included with the joint_return and such item is allocated to one individual under paragraph such deficiency or portion shall be allocated to such individual any such item shall not be taken into account under paragraph allocation of items giving rise to the deficiency ---for purposes of this subsection--- a in general --except as provided in paragraphs and any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year b exception where other spouse benefits ---under rules prescribed by the secretary an item otherwise allocable to an individual under subparagraph a shall be allocated to the other individual filing the joint_return to the extent the item gave rise to a tax_benefit on the joint_return to the other individual f equitable relief ---under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability emphasis added petitioner requests that we find that the underpayment for and the deficiency for are entirely attributable and allocable to h smith and that she was abused emotionally and physically by a spouse who kept her ignorant of their tax_liabilities based on her uncorroborated conclusory testimony in response to leading questions the unsatisfactory quality of petitioner’s testimony is shown by the following excerpts q by petitioner’s counsel and during the time that you were married to mr smith did he ever abuse you emotionally or physically a q finances a q accounts a a q yes who handled--who primarily handled the family he did did you know the balances in any bank no were you able to sign on all the accounts no what accounts could you sign on the one that was specific for the home bills and would you have an estimate of how much money on a monthly basis would have been in that account a depending qo totaled a q a q he would deposit a certain amount each month on what the bills totaled and would you tell him what the bills yes is that how it worked yes did you have any input in any investments that he made a no did you have any investments of your own no during were you employed no -- - q were you employed during a yes q now as it relates to paying taxes did you ever have a discussion with your husband about who was responsible for paying taxes a no not-- q did you--how did you think the taxes were going to get paid each month a he handled all the taxes at the end of the year i would---he--i just assumed that he was handling what was owed or not owed or-- q okay a --those items q so ms smith is it your testimony the only financial aspect of the family when you were married to hugh v smith was that you would pay basically the household expenses is that correct a yes q okay why was it that your husband handled all the financial matters a that’s what he wanted to do that was-- q okay a --just the way it had been for 20-some-odd years is he handled everything but the basic home expense q did he insist that they be done that way a yes q did you have any say-so at all a no q did you believe that your husband was paying the family taxes a yes q was there anything at all in just how your husband behaved that would indicate that he didn’t have the financial ability to pay the taxes a no qo were you aware that he was ever negligent in paying taxes at the time a at that time q yes a no q there was nothing that made you think that he wasn’t going to pay taxes for a year a no qo as far as you knew did he make all the tax_payments on time a as far as i knew on cross-examination petitioner testified qo x you stated that you believed your husband was paying taxes what do you base your belief on a nothing was said that there were--there was nothing told to me that bills were not being paid qo did you ever ask him if he would be paying the taxes a i don’t recall i could have but i don’t recall asking him that without any elaboration on the subject matter of petitioner’s testimony and based on her own words rather than her counsel’s we are not satisfied that her conclusions are based on facts petitioner testified in a similar manner that all income other than her salary reported on the return was attributable to her husband and that income taxes were withheld from her earnings during the stipulated facts however contradict petitioner’s recollection of income taxes being withheld according to the stipulation no payments on the liabilities were made before any withholding from petitioner’s wages would have been reflected as of date in the absence of either the tax_return or the notice_of_deficiency for we cannot tell whether the deficiency resulted from unreported income from petitioner’s or h smith’s income or from disallowed deductions that were apparent on the face of the return petitioner claims that she is entitled to relief under sec_6015 c or f for and under sec_6015 for she concedes that with respect to liabilities reported on the return but not paid relief is available only under sec_6015 petitioner relies on the above testimony to establish that the understatement_of_tax for was attributable to h smith and that she had no reason to know of the deficiency petitioner argues that it would be ineguitable to hold her responsible for the understatement based on her response to questions about vacations and jewelry and separate_accounts she relies on the absence of the factors listed in the statute as disqualifications such as fraudulent intent or transfers of property to avoid tax otherwise she has not cited any evidence from which we could conclude that respondent abused his discretion in denying relief under sec_6015 see 115_tc_183 because of the gaps in the record we need not discuss the separate elements of each type of relief provided by sec_6015 the record is insufficient for us to conclude that petitioner is entitled to relief at the time of trial the original returns that were sent to the internal_revenue_service were not available petitioner’s counsel stated at trial that we've got unsigned copies but the copies were not produced during the administrative consideration of petitioner’s claim for relief under sec_6015 petitioner was invited to present additional information but no further information was provided by petitioner the absence of corroborative testimony or documentation in this case is troublesome petitioner’s counsel claimed to have served a subpoena duces tecum for trial on h smith and only belatedly stated to the court that the subpoena had been disregarded counsel cited h smith’s failure to appear as indicative of the fact that he is not cooperating petitioner complains in her posttrial brief that respondent would not agree to a posttrial deposition of h smith but petitioner has not shown any reason why the record should be reopened after trial for the purpose of receiving evidence that cannot be described as newly discovered petitioner argues that she had a reasonable belief that the tax_liability reported on the joint returns would be paid her alleged belief however was based only on the absence of knowledge that payment would not be made she testified that she did not inquire or did not recall inguiring whether or how that amount would be paid the liability shown on the return exceeded dollar_figure petitioner is neither uneducated nor unintelligent we do not believe that she would have been disinterested in how such a large amount would have been paid or oblivious about the family resources from which the taxes could have been paid the parties’ briefs dispute whether certain case precedents are persuasive or distinguishable the record however does not support findings sufficient to make a comparison to the circumstances in prior cases petitioner’s briefs assert facts that are not in the record see rule b and petitioner seeks to impose on respondent the burden of negating conclusory testimony such as that quoted above we cannot on this record -- - attribute or allocate the items giving rise to the deficiency to h smith we cannot conclude that it would be inequitable to hold petitioner to the consequences of filing a joint_return on consideration of the entire record we conclude that petitioner’s bald assertions are not reliable we conclude further that petitioner is not entitled to relief with respect to the underpayment and penalties for or the deficiency and penalties for to reflect the foregoing decision will be entered for respondent
